Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/11/2022 has been entered. Claims 1-3, 5, 7-9, 13, 15, 17-18, 20-21, 23 and 25-27 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 7-9, 13, 15, 17-18, 20-21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (US 20170100097 A1) in view of Rhee (KR 20140057887 A, all citations provided from machine translation).

Regarding claim 1, Owen teaches receiving from a transducer array (110), having a plurality of transducer elements a respective plurality of signals comprising reflections of a transmitted signal from a target. (Abstract, Paragraph 32, Fig.1, Fig.13)

Owen teaches processing said plurality of signals to derive a beamformed signal, based, at least in part, on: (i) computing a signal vector comprising delayed versions of each of said plurality of signals. (Paragraphs 29-33, 66, Fig.1) A/D Conv. 108 computes a specified value associated with each of said signals. (See Fig.1)

Owen also teaches performing a convolution of the signal vector (Paragraphs 55, 29, 66, 73-74, Fig.13) but does not explicitly teach performing a convolution of the signal vector with itself.

 Owen also teaches (iii) calculating a weighted sum of the results of said convolution, to derive said beamformed signal. (Paragraphs 26, 65-66, Claim 5, Fig.13) 

Owen teaches reconstructing an image of said target, based on said beamformed signal in real-time. (Paragraphs 28, 36, 66, Claim 8)

Rhee teaches performing a convolution of the signal vector with itself. (Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Owen to incorporate performing a convolution of the signal vector with itself in order to eliminate correlation between correlated additive noise with known or estimated noise correlation coefficients.

Regarding claim 2, Owen teaches wherein said transducer is an ultrasound transducer (110), and wherein said target is a bodily tissue. (Abstract, Paragraphs 36, 6)

Regarding claim 3, Owen teaches calculating a square root of each entry of the signal vector. (Paragraphs 16, 53, 65, 75, 97, Figs.4A-4B)

Owen also teaches calculating the convolution on the square root values, using Fast Fourier Transform (FFT), to obtain a discrete linear convolution in a direction of the lateral axis. (Paragraphs 53-55, 105)

Regarding claim 5, Owen teaches wherein said convolution is: (a) a linear convolution in the lateral direction; and (b) based, at least in part, on a Fourier transform. (Paragraphs 55, 74, 105)

Regarding claim 7, Owen teaches wherein calculating said weighted sum comprises adjusting an intrinsic apodization function of said beamformed signal. (Paragraphs 16, 46, 43, 65-66, Claim 5, Fig.4B)

Regarding claim 8, Owen teaches wherein said transducers arrays comprises a sparse array of transducers elements. (Paragraphs 27, 33, Fig.1)

Regarding claim 9, Owen teaches at least one hardware processor (112); and 3a non-transitory computer-readable storage medium (124) having stored thereon program instructions, the program instructions executable by the at least one hardware processor. (Paragraphs 31, 35, 134, Fig.1)

Owen also teaches to receive from a transducer array (110), having a plurality of transducer elements, a respective plurality of signals comprising reflections of a transmitted signal from a target. (Abstract, Paragraph 32, Fig.1, Fig.13)

Owen teaches processing said plurality of signals to derive a beamformed signal, based, at least in part, on: (i) computing a signal vector comprising delayed versions of each of said plurality of signals. (Paragraphs 29-33, 66, Fig.1) A/D Conv. 108 computes a specified value associated with each of said signals. (See Fig.1)

Owen also teaches performing a convolution of the signal vector (Paragraphs 55, 29, 66, 73-74, Fig.13) but does not explicitly teach performing a convolution of the signal vector with itself.

 Owen also teaches (iii) calculating a weighted sum of the results of said convolution, to derive said beamformed signal. (Paragraphs 26, 65-66, Claim 5, Fig.13) 
Owen teaches to reconstruct an image of said target, based on said beamformed signal in real-time. (Paragraphs 28, 36, 66, Claim 8)

Rhee teaches performing a convolution of the signal vector with itself. (Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Owen to incorporate performing a convolution of the signal vector with itself in order to eliminate correlation between correlated additive noise with known or estimated noise correlation coefficients.

Regarding claim 13, Owen teaches wherein said convolution is: (a) a linear convolution in the lateral direction; and (b) performed in real-time based, at least in part, on an FFT. (Paragraphs 55, 74, 105)

Regarding claim 15, Owen teaches wherein calculating said weighted sum comprises adjusting an intrinsic apodization function of said beamformed signal. (Paragraphs 16, 46, 43, 65-66, Claim 5, Fig.4B)

Regarding claim 17, Owen teaches a computer program product (112) comprising a non-transitory computer-readable storage medium (124) having program instructions embodied therewith, the program instructions executable by at least one hardware processor. (Paragraphs 31, 35, 134, Fig.1)

Owen also teaches to receive from a transducer array (110), having a plurality of transducer elements, a respective plurality of signals comprising reflections of a transmitted signal from a target. (Abstract, Paragraph 32, Fig.1, Fig.13)
Owen teaches processing said plurality of signals to derive a beamformed signal, based, at least in part, on: (i) computing a signal vector comprising delayed versions of each of said plurality of signals. (Paragraphs 29-33, 66, Fig.1) A/D Conv. 108 computes a specified value associated with each of said signals. (See Fig.1)

Owen also teaches performing a convolution of the signal vector (Paragraphs 55, 29, 66, 73-74, Fig.13) but does not explicitly teach performing a convolution of the signal vector with itself.

 Owen also teaches (iii) calculating a weighted sum of the results of said convolution, to derive said beamformed signal. (Paragraphs 26, 65-66, Claim 5, Fig.13) 

Owen teaches to reconstruct an image of said target, based on said beamformed signal in real-time. (Paragraphs 28, 36, 66, Claim 8)

Rhee teaches performing a convolution of the signal vector with itself. (Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Owen to incorporate performing a convolution of the signal vector with itself in order to eliminate correlation between correlated additive noise with known or estimated noise correlation coefficients.

Regarding claim 18, Owen teaches wherein said target is a bodily tissue. (Abstract, Paragraphs 36)

Regarding claim 20, Owen teaches wherein at least some of said signals are delayed signals. (Paragraphs 28-29, 41, Claim 3)

Regarding claim 21, Owen teaches wherein said convolution is: (a) a linear convolution in the lateral direction; and (b) based, at least in part, on a Fourier transform. (Paragraphs 55, 74, 105)

Regarding claim 23, Owen teaches wherein calculating said weighted sum comprises adjusting an intrinsic apodization function of said beamformed signal. (Paragraphs 16, 46, 43, 65-66, Claim 5, Fig.4B)

Regarding claim 27, Owen teaches constructing a strict sub-array of the array of transducer elements; and deriving the beamformed signal, based on the received signals of the strict sub-array. (Paragraphs 27, 5)

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Rhee as applied to claim 1 and in further view of Mauldin (US 20160249879 A1).

Regarding claim 25, Owen does not explicitly teach applying a band-pass filter, centered about a harmonic frequency of the transducer on the beamformed signal; and reconstructing the image based on the filtered beamformed signal.

Mauldin teaches applying a band-pass filter, centered about a harmonic frequency of the transducer on the beamformed signal; and reconstructing the image based on the filtered beamformed signal. (Paragraph 111, Fig.10)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Owen to incorporate applying a band-pass filter, centered about a harmonic frequency of the transducer on the beamformed signal; and reconstructing the image based on the filtered beamformed signal in order to generate a higher quality image. 

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Rhee as applied to claim 1 and in further view of Zhao (US 20050100127 A1).

Regarding claim 26, Owen does not explicitly teach wherein reconstructing an image of said target further comprises applying a temporal filter on each signal of said plurality of signals, to steer the beamformed signal towards desired directions in space, thus creating a line in the image.

Zhao teaches wherein reconstructing an image of said target further comprises applying a temporal filter on each signal of said plurality of signals, to steer the beamformed signal towards desired directions in space, thus creating a line in the image. (Paragraphs 68, 78)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Owen to incorporate wherein reconstructing an image of said target further comprises applying a temporal filter on each signal of said plurality of signals, to steer the beamformed signal towards desired directions in space, thus creating a line in the image in order to recontract an image with increased quality. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.

Applicant’s amendments to the claims are sufficient to overcome the objection to claims 7-8 and 19. Accordingly, the objection has been withdrawn.

Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 101 of claims 1-24.  Accordingly, the rejection has been withdrawn.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645